Per Curiam.
Without adopting the specific views expressed by the learned trial justice at the close of the evidence and which were made the basis of the court’s dismissal of the complaint, we are of opinion that the judgment is proper and the decision on which it is based has ample support in the evidence. The findings of no reliance upon the alleged fraud, of waiver, and of failure to prove damages, are amply supported. The judgment should be affirmed, with costs. Present — Dowling, P. J., Merrell, Martin, O’Malley and Sherman, JJ. Judgment affirmed, with costs.